Citation Nr: 0530849	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  01-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
additional disability stemming from a VA surgical procedure 
to excise a pilonidal cyst in August 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
	

INTRODUCTION

The veteran served on active duty from February 1994 until 
April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran filed his notice of disagreement (NOD) in July 
2000, a Statement of the Case (SOC) was issued in November 
2000, and the veteran perfected his appeal in January 2001.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
pain and numbness in the area of the surgical procedure is an 
expected consequence of the procedure.  

2.  The competent medical evidence shows that the veteran's 
symptomatology related to the excision of a pilonidal cyst is 
not the result of carelessness or negligence on the part of 
VA.


CONCLUSION OF LAW

Criteria for compensation under 38 U.S.C.A. § 1151 for an 
additional disability stemming from a VA surgical procedure 
to excise a pilonidal cyst have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.358 (2000); 38 C.F.R. 
§ 3.361 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. 38 U.S.C.A. § 1151 Claim

Applicable criteria provides that compensation shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability were service connected.  For purposes 
of this, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and (1) 
the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was 

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service- provider used by the 
Secretary for such purpose under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title.

38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.358 
(2004).

On September 2, 2004, the regulations pertaining to claims 
for compensation pursuant to 38 U.S.C.A. § 1151 filed on or 
after October 1, 1997 (as in this case) were amended.  See 69 
Fed. Reg. 46,426 (Aug. 3, 2004).  These regulations largely 
implement the provisions of 38 U.S.C.A. § 1151.  The RO 
considered these changes in its Supplemental Statement of the 
Case, dated in May 2005.

As pertains to the instant claim, the newly added 38 C.F.R. § 
3.361 specifies: 1) the criteria for determining whether a 
veteran has an additional disability; 2) the criteria for 
establishing the cause of additional disability; 3) the 
criteria for establishing the proximate cause of additional 
disability; 4) the definition of "Department Employee" and 
Department facility"; and 5) the activities that are not 
considered hospital care, medical or surgical treatment, or 
examination furnished by a Department employee or in a 
Department facility. The Board notes that the instant claim 
is clearly subject to the newly added 38 C.F.R. § 3.361, as 
the claim was filed years after October 1997.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32. Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In this case, the veteran asserts that as a result of a 
surgical procedure performed at the VA hospital, he 
experiences nerve damage, which he does not believe was an 
expected consequence of the surgery.

In August 1998, the veteran underwent a surgical procedure at 
a VA hospital to remove a pilonidal cyst, which had recurred 
following an excision in 1997.  The surgical report indicated 
that informed consent was obtained, and proper identification 
was confirmed.  The record also indicated that the attending 
surgeon was present through the entire case.

Following the surgery, the veteran experienced tingling, pain 
and sensitivity to pressure in the area which has continued, 
and for which he seeks compensation benefits.  

In connection with this matter, the veteran was examined for 
VA purposes in April 2005.  The examiner reviewed the 
veteran's claims file and noted the veteran's relevant pre-
August 1998 surgical history.  The examiner went on to 
recount that in August 1998, the veteran underwent outpatient 
surgery on the pilonidal cyst at the VA hospital.  The cyst 
was excised and the wound was packed.  The veteran was 
discharged with instructions on changing the packing over the 
next 3-4 months, and was prescribed antibiotics.  The veteran 
was seen once for a follow up at which time the veteran's 
wound was cleaned and noted to look as though it was healing 
satisfactorily.  The drainage stopped, and the wound closed 
within the 3-4 months.  Since then, the veteran indicated 
that he has been aware of the excised area, feeling both 
numbness and hypersensitivity to pressure; however, there has 
been no recurrence of drainage from the area.  The veteran 
complained that the area causes him discomfort when sitting.

Upon physical examination, the examiner observed the scar, 
noting that it was well-healed and smooth.  The examiner 
found nothing to suggest any cystic formation beneath the 
skin.  The examiner noted that from the size of the 
elliptical area left by the incision, the cystic area was 
quite large, but the examiner indicated that there did not 
appear by the look of the area, or by listening to the 
veteran that there was any carelessness, negligence, lack of 
proper skill or error in judgment in the postoperative care 
or the operative procedure itself.  The examiners final 
diagnosis was "[e]xcision of pilonidal cyst with healing by 
secondary intention, resulting in an area of hyperesthesia, 
secondary to a normal healing process (emphasis added).  No 
negligence or carelessness on anyone's part.  It seemed to be 
a part of this process."  

The Board notes that lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons; 
however, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Thus, while the veteran can 
credibly testify to his symptomatology such as numbness, he 
lacks the medical expertise to assert that his symptoms are 
not part of the normal healing process or are the result of 
medical negligence.

As indicated above, after a thorough review of the veteran's 
claims file and an examination of the veteran, the examiner 
indicated that the veteran's symptomatology was part of the 
normal healing process, from which it is logically concluded 
this was a reasonably foreseeable event.  Likewise, the 
examiner opined that there was no negligence or carelessness 
on anyone's part.  Since there is no medical evidence which 
in anyway contradicts or calls into question this medical 
opinion, it is the Board's conclusion the criteria for an 
award of compensation under 1151 are not met, and the appeal 
is denied.  




II.  Veterans Claims Assistance 

The Board must also address the notice and assistance 
requirements owed claimants by VA.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  Id.

In the present case, the required notice was first provided 
to the veteran in a letter dated in March 2001, which 
informed the veteran of the first, second, and third elements 
required by the Pelegrini II Court as stated above.  
Additional letters were sent to the veteran in May and 
December 2004, which, in addition to informing the veteran of 
the first three VCAA requirements, also explicitly asked the 
veteran to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  Thus, 
the content requirement of VA's notice obligations have been 
met, and although the notice was provided to the veteran 
after the initial adjudication, the veteran has not been 
prejudiced thereby.  He was provided proper subsequent 
process, including the full text of 38 C.F.R. § 3.159 in the 
May 2005 SSOC, and he was provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  As such, he has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and it is therefore not prejudicial 
to the veteran for the Board to proceed to finally decide 
this appeal.  

With respect to VA's duty to assist, VA acquired VA treatment 
records describing the veteran's surgery at the VA medical 
center to excise the pilonidal cyst, as well as VA outpatient 
records for several years after the surgery.  Additionally, 
in a statement in support of his claim dated in July of 2002, 
the veteran acknowledged that he had been given the 
opportunity to present additional evidence, but indicated 
that he had nothing additional to add at that time.  The 
Board notes that VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA; as such, the Board finds that VA 
has made every reasonable effort to obtain all records 
relevant to the veteran's claim.  See 38 U.S.C.A. 
§ 5103A(b)(1).

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  The Board notes that the veteran's claim was 
specifically remanded for the purpose of obtaining a medical 
opinion of record; and the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.
 
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
additional disability stemming from a VA surgical procedure 
to excise a pilonidal cyst is denied.


                       
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


